Case 2:18-cv-04266-SDW-LDW Document 25 Filed 10/23/18 Page 1 of 1 PageID: 105




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


 JOSE ANDINO,

                         Plaintiff,
                                                                Civil Action No. 2:18-cv-04266
                         V.                                             (SDW) (LDW)
 SEABRA SUPERMARKETS, INC., aka A & J
 SEABRA SUPERMARKET, INC., aka SEABRA
 FOODS, LLC, JOHN DOE CORPORATIONS 1                                     I ORDER
                                                         ADMINISTRATIVELY TERMINATING
 THROUGH 10, AND OTHER JOHN DOE                                     ACTION
 ENTITIES 1 THROUGH 10, all whose true
 names are unknown, JOSE SEABRA, ANTONIO
 SEABRA, and ALBANO SEABRA Individually,                              Filed Electronically
 AND JOHN AND JANE DOES I THROUGH
 10, individually, all of whose true names are
 unknown,
                         Defendants.



         It having been reported to th    ourt that the above-captioned action has been settled,

         ITISonthisc2?_dayof
                                                IL,
                                               V\,20I8,

         ORDERED that this action and any pending motions are hereby DISMISSED without cost

 and                                                                                               to

 reopen this action if the settlement is not




                                                                                 U.S.D.J.
